Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 05-1793

                        MEREDYTH E. KILGORE,

                       Petitioner, Appellant,

                                     v.

                COMMISSIONER OF INTERNAL REVENUE,

                        Respondent, Appellee.


              ON APPEAL FROM THE ORDER AND DECISION
                  OF THE UNITED STATES TAX COURT


                                  Before

                       Boudin, Chief Judge,
              Torruella, and Howard, Circuit Judges.


     Meredyth K. Kilgore, pro se, on brief for petitioner,
appellant.
     Richard Farber, Regina S. Moriarty, Attorneys, Tax Division,
Department of Justice, and Eileen J. O'Connor, Assistant Attorney
General, on brief for respondent, appellee.



                             June 13, 2006
          Per Curiam. Pro se appellant, Meredyth Kilgore, appeals

from a Tax Court decision upholding an Internal Revenue Service

decision to levy on her assets in order to collect on her unpaid

income taxes and sanctioning her for filing a frivolous petition in

that court.    We affirm substantially for the reasons given in the

Tax Court's memorandum opinion dated February 15, 2005, which

thoroughly explained why summary judgment in the government's favor

was appropriate and why Kilgore should be sanctioned.

          The    government     has   filed      an   unopposed    motion     for

sanctions, alleging that this appeal was frivolous.               We grant the

motion, albeit in a lesser amount than was requested by the

government.   Kilgore advanced numerous contentions on appeal; none

had any objective chance of success, and many have long been

rejected by the courts as frivolous.             A sanction is appropriate.

See Marino v. Brown, 357 F.3d 143, 147 (1st Cir. 2004) (per curiam)

(warning pro se taxpayers filing frivolous appeals that they could

expect to be sanctioned by this court).

          Affirmed.     A     sanction      of   $1,000   is   imposed   on   the

appellant.    Fed. R. App. P. 38.




                                      -2-